                Case 2:20-cv-00725-JCC Document 7 Filed 05/20/20 Page 1 of 5



                                                          THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   In the Matter of the Complaint of Lance                      CASE NO. C20-0725-JCC
     Stoughton, owner of S/V BAT OUT OF HELL,
10
     a 1997 Carroll Marine, Ltd. Model Mumm 30,                   ORDER
11   U.S.C.G. No. 1070686 (USA55), for
     Exoneration from or Limitation of Liability.
12

13

14

15           This matter comes before the Court on Plaintiff Lance Stoughton’s motion for approval

16   of security for a limitation fund (Dkt. No. 2), motion for an order enjoining claims related to his

17   limitation action (Dkt. No. 5), and motion for issuance and publication of monition (Dkt. No. 6).

18   On April 15, 2020, Plaintiff was served with a summons and complaint that sought damages

19   arising out of a vessel collision that occurred on March 25, 2017, in Puget Sound and involved

20   Plaintiff’s vessel, the S/V BAT OUT OF HELL. (See Dkt. No. 1 at 3.) On May 13, 2020,

21   Plaintiff filed a complaint for limitation of liability relating to the collision. (See id. at 5.)

22   Plaintiff claims that his liability is limited because the collision occurred without his privity or

23   knowledge. (See id.) (citing 46 U.S.C. § 3050(b)). Plaintiff now moves for an order approving

24   security for a limitation fund, an order enjoining claims related to his limitation action, and a

25   motion for issuance and publication of monition. (See generally Dkt. Nos. 2, 5, 6.)

26           The Limitation of Liability Act “permits a vessel owner to limit its liability to the value


     ORDER
     C20-0725-JCC
     PAGE - 1
                Case 2:20-cv-00725-JCC Document 7 Filed 05/20/20 Page 2 of 5




 1   of the vessel and its then pending freight, provided that the loss or damage is incurred without

 2   the ‘privity or knowledge’ of the owner.” In re Estate of Charles A. Muer, 146 F.3d 410, 414

 3   (6th Cir. 1998) (quoting 46 U.S.C. § 30505 (b)). After an owner has complied with the

 4   requirements of 46 U.S.C. § 30511(b) and Supplemental Admiralty and Maritime Claims Rule

 5   F(1), “[o]n application of the plaintiff the court shall enjoin the further prosecution of any action

 6   or proceeding against the plaintiff or the plaintiff’s property with respect to any claim subject to

 7   limitation in the action.” Supp. Admir. R. F(3); see also 46 U.S.C. § 30511(c). In addition, “the

 8   court shall issue a notice to all persons asserting claims with respect to which the complaint
 9   seeks limitation, admonishing them to file their respective claims with the clerk of the court.”
10   Supp. Admir. R. F(4). Therefore, the Court must determine if Plaintiff has complied with the
11   requirements set forth in § 30511(b) and Supplemental Admiralty and Maritime Claims Rule
12   F(1).
13           Section 30511(b) and Rule F(1) contain two requirements. First, a vessel owner must file
14   a limitation action “within 6 months after a claimant gives the owner written notice of a claim.”
15   46 U.S.C. § 30511(b); Supp. Admir. R. F(3). Second, the vessel owner must create a fund of
16   money to benefit any potential claimants. 46 U.S.C. § 30511(b). The owner can create this fund
17   by depositing “an amount equal to the value of the owner’s interest in the vessel and pending
18   freight, or approved security.” Supp. Admir. R. F(1). In addition, the owner must “give security

19   for costs and, if the plaintiff elects to give security, for interest at the rate of 6 percent per annum

20   from the date of the security.” Id. “The amount of security for costs . . . is five hundred dollars.”

21   W.D. Wash. Supp. Admir. R. 120(b). Security may be in the form of deposit cash, a bond, or a

22   stipulation backed up by insurance. See 29 James W. Moore, Moore’s Federal Practice § 708.01

23   (3d ed. 1997).

24           Here, Plaintiff filed his limitation action within 6 months after he received notice of a

25   complaint arising out of the March 25, 2017 collision. (See Dkt. No. 1 at 3.) In addition, Plaintiff

26   has filed a letter of indemnity issued by Geico Marine Insurance Company, guaranteeing


     ORDER
     C20-0725-JCC
     PAGE - 2
                 Case 2:20-cv-00725-JCC Document 7 Filed 05/20/20 Page 3 of 5




 1   payment in favor of any claimant up to and not exceeding $66,020.00—an amount reflecting

 2   Plaintiff’s vessel’s value at the time of the collision plus $500 in costs and 6 percent interest on

 3   the vessel’s value for two years. (Dkt. No. 2-1 at 1–2.) This letter serves as a valid security under

 4   § 30511(b) and Rule F(1). See Moore, supra, § 708.01. Therefore, Plaintiff has complied with

 5   the requirements of § 30511(b) and Rule F(1).

 6          Accordingly, the Court hereby GRANTS Plaintiff’s motion approving security for a

 7   limitation fund (Dkt. No. 2), motion for an order enjoining claims related to his limitation action

 8   (Dkt. No. 5), and motion for issuance and publication of monition (Dkt. No. 6). The Court
 9   further ORDERS as follows:
10      1. The Court APPROVES a limitation fund in the amount of $58,500. The Court also
11          APPROVES the security for the limitation fund issued by Geico in the amount of
12          $66,011.14.
13      2. Pursuant to Supplemental Admiralty and Maritime Claims Rule F(3), the Court
14          ENJOINS further prosecution of any claim, action, or proceeding against Plaintiff or
15          Plaintiff’s property relating to the March 25, 2017 collision.
16      3. Plaintiff must publish notice of monition, attached to this order as Exhibit A, in The
17          Seattle Times once per week for four successive weeks. Plaintiff must publish the first
18          notice by June 1, 2020. The notice must direct all persons with claims against Plaintiff or

19          Plaintiff’s property relating to the March 25, 2017 collision to appear before the Court

20          and make proof of their respective claims within 30 days after Plaintiff last publishes the

21          notice or by August 15, 2020, whichever occurs later.

22      4. By the date Plaintiff publishes the second notice, Plaintiff must mail a copy of the

23          monition to every person known to have made any claim against Plaintiff or Plaintiff’s

24          property arising out of the March 25, 2017 collision.

25          //

26          //


     ORDER
     C20-0725-JCC
     PAGE - 3
              Case 2:20-cv-00725-JCC Document 7 Filed 05/20/20 Page 4 of 5




 1          DATED this 20th day of May 2020.




                                               A
 2

 3

 4
                                               John C. Coughenour
 5                                             UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C20-0725-JCC
     PAGE - 4
                Case 2:20-cv-00725-JCC Document 7 Filed 05/20/20 Page 5 of 5



                                                   EXHIBIT A
 1
            NOTICE IS HEREBY GIVEN, pursuant to 46 U.S.C. § 30505 and Federal Rule of Civil
 2
     Procedure Supplemental Rule F, that Lance Staughton, owner of S/V BAT OUT OF HELL, a
 3
     1997 Carroll Marine, Ltd. Model Mumm 30, U.S.C.G. No. 1070686 (USA55), seeks exoneration
 4
     from or limitation of liability relating to a marine incident involving a collision between the S/V
 5
     BALANCE and S/V BAT OUT OF HELL that occurred on March 25, 2017, during the Three
 6
     Tree Point Race in the Puget Sound, Washington.
 7
            Any person asserting claims with respect to which the above-identified vessel owner
 8
     seeks exoneration or limitation must file their respective claims, under Cause No. 20-0725-JCC,
 9
     with the Clerk of the Court for the United States District Court for the Western District of
10
     Washington, 700 Stewart Street, Seattle, Washington 98101, within 30 days after this notice is
11
     last published in The Seattle Times or by August 15, 2020, whichever occurs later. Any claimant
12
     must also serve a copy of the claim on attorney Anthony J. Gaspich of Gaspich Law Office
13
     PLLC, 8094 Barthrop Pl NE, Bainbridge Island, WA 98110. The claim must identify the name
14
     and address of the claimant, the facts on which the claimant relies in support of the claim, the
15
     date on which the claim accrued, and the nature of the claimant’s injury or damage. In addition,
16
     if the claimant contests the right of Lance Staughton to exoneration from or limitation of
17
     liability, such claimant shall either (1) include such challenge in the claim or (2) file and serve an
18
     answer to the particular complaint. The Court also has STAYED AND ENJOINED prosecution
19
     of any other action or proceeding against Lance Staughton or his property with respect to any
20
     claim subject to Limitation in this action.
21
            This notice has been APPROVED for publication and mailing pursuant to Supplemental
22
     Rule F(4) of the Federal Rules of Civil Procedure.
23

24

25

26


     ORDER
     C20-0725-JCC
     PAGE - 5
